The Honorable H.G. Foster Prosecuting Attorney 20th Judicial District P.O. Box 1105 Faulkner County Courthouse Conway, Arkansas 72033
Dear Mr. Foster:
This is in response to your request for an opinion on a follow-up question relating to the issuance of Op. Att'y Gen. No. 94-400, which concluded that to the extent of any conflict, National Park Service regulations will supersede any state or county laws regulating traffic on county roads within the "Buffalo National River." Specifically, you have enclosed a copy of a letter you received from a superintendent with the National Park Service, along with an attached memorandum prepared by the Office of the Solicitor of the United States Department of the Interior, addressing the authority of the National Park Service to regulate county road traffic within the Buffalo National River. You have asked my opinion on whether this letter or memorandum would affect the conclusions reached in Op. Att'y Gen. 94-400.
The attached letter and memorandum do not alter the conclusions reached in Opinion 94-400. The substance of the memorandum, to the extent relevant to the question posed in Opinion 94-400, is in agreement with the conclusions reached therein.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh